            Case 3:17-cv-05659-WHA Document 630 Filed 10/21/20 Page 1 of 2




     PAUL ANDRE (SBN 196585)
 1
     pandre@kramerlevin.com
 2   LISA KOBIALKA (SBN 191404)
     lkobialka@kramerlevin.com
 3   JAMES HANNAH (SBN 237978)
     jhannah@kramerlevin.com
 4   KRISTOPHER KASTENS (SBN 254797)
     kkastens@kramerlevin.com
 5
     KRAMER LEVIN NAFTALIS
 6   & FRANKEL LLP
     990 Marsh Road
 7   Menlo Park, CA 94025
     Telephone: (650) 752-1700
 8   Facsimile: (650) 752-1800
 9
     Attorneys for Plaintiff
10   FINJAN, INC.

11
                                 IN THE UNITED STATES DISTRICT COURT
12
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15   FINJAN, INC., a Delaware Corporation,        Case No. 3:17-cv-05659-WHA
16                  Plaintiff,                    PLAINTIFF FINJAN, INC.’S UNOPPOSED
                                                  MOTION TO WITHDRAW AND
17
            v.                                    SUBSTITUTE COUNSEL
18
     JUNIPER NETWORKS, INC., a Delaware
19   Corporation,
                  Defendant.
20

21

22

23

24

25

26

27

28


     FINJAN’S MOTION TO WITHDRAW AS COUNSEL                 CASE NO. 3:17-cv-05659-WHA
             Case 3:17-cv-05659-WHA Document 630 Filed 10/21/20 Page 2 of 2




 1          Pursuant to the Civil L.R. 7-11 and 11-5, Plaintiff Finjan, Inc. (“Finjan”) hereby moves the
 2 Court for an order permitting the withdrawal of its counsel of record, Paul Andre, Lisa Kobialka,

 3 James Hannah, Kristopher Kastens, Hannah Lee, Yuridia Caire, Shannon Hedvat, Michael Lee,

 4 Phuong Nguyen, Austin Manes, Cristina Martinez, Dan Williams, and Linjun Xu of Kramer Levin

 5 Naftalis & Frankel LLP, and the appearance of substitute counsel, Juanita R. Brooks, Francis Albert,

 6 Robert Courtney, and Oliver Richards of Fish & Richardson P.C., on its behalf in this action.

 7          Fish & Richardson P.C. consents to such withdrawal and substitution of counsel. Counsel for
 8 Juniper Networks, Inc. (“Juniper”) was informed of the proposed substitution and does not oppose the

 9 motion.

10          Accordingly, Finjan respectfully requests that the Court grant the Proposed Order attached
11 hereto, and that all necessary changes be made to the Court’s records and ECF, and that all future

12 communications regarding this case be directed to the Fish & Richardson attorneys who have already

13 filed Notices of Appearance in this action, including Juanita R. Brooks, Francis Albert, Robert

14 Courtney, and Oliver Richards.

15

16                                                     Respectfully submitted,
17     DATED: October 21, 2020
                                                   By: /s/ Paul Andre
18                                                     Paul Andre (State Bar. No. 196585)
                                                       Lisa Kobialka (State Bar No. 191404)
19                                                     James Hannah (State Bar No. 237978)
                                                       Kristopher Kastens (State Bar No. 254797)
20                                                     KRAMER LEVIN NAFTALIS &
21                                                     FRANKEL LLP
                                                       990 Marsh Road
22                                                     Menlo Park, CA 94025
                                                       Telephone: (650) 752-1700
23                                                     Facsimile: (650) 752-1800
                                                       pandre@kramerlevin.com
24
                                                       lkobialka@kramerlevin.com
25                                                     jhannah@kramerlevin.com
                                                       kkastens@kramerlevin.com
26
                                                       Attorneys for Plaintiff
27                                                     FINJAN, INC.
28
                                        1
     FINJAN’S MOTION TO WITHDRAW AS COUNSEL                           CASE NO. 3:17-cv-05659-WHA
